Citation Nr: 0734442	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-20 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right tympanoplasty.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for an upper back 
condition.  

4.  Entitlement to service connection for a bilateral foot 
disability.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
August 1981.  He had an additional period of service from 
August 1981 to February 1984, for which he is ineligible to 
receive benefits because his discharge was under other than 
honorable conditions.  

Since they require further development, the Board is 
remanding the claims for service connection for CAD, an upper 
back condition, and a bilateral foot disability to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran already has the highest available disability 
rating under the applicable Diagnostic Code (DC) for his 
tympanoplasty disability, and the hearing loss and tinnitus 
in his right ear are compensated separately.  

2.  The circumstances of this case are not so exceptional or 
unusual as to render impractical the application of the 
regular rating schedule standards.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
right tympanoplasty, including on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.87, DC 6211 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in February 2003, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or assist him in obtaining and what information or 
evidence he was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO issued that VCAA notice prior to the adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  The RO did not specifically 
ask the veteran to provide any evidence in his possession 
pertaining to his claim.  Id., at 120-21.  But the letter 
mentioned did ask that he give VA any relevant evidence 
concerning his claim, such that there is no prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) and 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, a precedent opinion of 
VA's General Counsel held that the language in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I) stating that 
VA must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  See VAOGC 
1-2004 (Feb. 24, 2004) (the Court's statements in Pelegrini 
that sections 5103(a) and 3.159(b)(1) require VA to include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and is not binding on 
VA).

Aside from this, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  And, 
in any event, the Board finds that any deficiency in the 
notice or timing of it is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but concluding 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, and therefore found the 
error was harmless).  See also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted:  (1) based on the communications sent 
to the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in 
this case; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  

The RO also more recently sent the veteran another VCAA 
letter, in March 2006, discussing the disability rating and 
downstream effective date elements of his claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  And he 
has not submitted or identified any additional evidence in 
response to that additional notice that would require going 
back and readjudicating his claim and providing a 
supplemental statement of the case (SSOC).  38 C.F.R. § 
19.31.  See also Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (indicating the issuance of a fully compliant VCAA 
notice followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure this timing defect).  While in a footnote 
to that opinion the Court commented that a Board decision may 
not constitute proper "readjudication" upon issuance of 
corrective VCAA notice, it was further suggested that failure 
to submit any additional evidence following proper notice may 
constitute a waiver of readjudication, or otherwise render 
the error harmless.  See Prickett, 20 Vet. App. at 377, fn. 
2.  Cf. Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. 
Apr. 23, 2007) (where after VA provides a content-compliant 
VCAA notice (on all requisite notice elements) - albeit in 
an untimely manner - and a claimant subsequently informs VA 
there is no further evidence to submit, the failure by the RO 
to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication).  See, too, 
Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007).

As for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, and the reports 
of his VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Increased Rating Claim

In January 2003 the veteran submitted a claim for service 
connection for his right ear.  He already had been granted 
service connection for the claimed disability in an August 
2002 rating decision.  So the RO interpreted his January 2003 
claim as for a higher rating for his right ear, rather than 
as a timely notice of disagreement (NOD) to the August 2002 
decision.  He did not express disagreement with that August 
2002 rating decision.  Hence, his January 2003 statement was 
not a valid NOD for that August 2002 rating decision.  
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 
C.F.R. § 20.201 (2007).  This, in turn, means this case does 
not involve him contesting his initial rating in the sense 
that the Board would have to consider whether his rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the pendency of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  See also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d) (2007); 38 C.F.R. § 20.200, 20.302, 20.1103 
(2007).

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities (Rating 
schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran believes he is entitled to a higher (i.e., 
compensable) rating for his service-connected right 
tympanoplasty.  His existing 0 percent rating is under 
38 C.F.R. § 4.87, DC 6211, for perforation of the tympanic 
membrane (eardrum).  According to DC 6211, a 0 percent rating 
is warranted for perforation of the tympanic membrane.  This 
is the only available rating under this DC.

After he filed his claim for increase, the veteran had a VA 
ear disease examination in April 2003.  Upon examination, his 
right ear canal was clear.  His right tympanic membrane was 
intact, but the posterior half of the drum was very thin.  
There was no significant retraction.  The examiner stated the 
veteran had mild hearing loss in this ear in the high 
frequencies, also indicating this hearing loss was as likely 
as not due to noise exposure in the military.  



Other records show the veteran is already service connected 
for bilateral hearing loss and tinnitus, and has separate 
ratings for those conditions, so is receiving additional 
compensation for the functional impairment resulting from 
them.  And after reviewing the record, the Board finds that a 
preponderance of the evidence is against his claim for a 
higher (compensable) rating for his perforated right eardrum.

The medical evidence does not reflect that the veteran's 
perforated ear drum has caused any of the following:  chronic 
suppurative or nonsuppurative otitis media, mastoiditis, 
cholesteatoma, ostosclerosis, peripheral vestibular disorder, 
Meniere's syndrome, the loss of an auricle, a malignant or 
benign neoplasm of the ear, or chronic otitis externa.  
Therefore, a disability rating under any DC 6100 through DC 
6210 is not warranted in this case, except for DC 6100 for 
his bilateral hearing loss - which, as mentioned, is already 
separately compensated.  The same is true of his tinnitus, 
which is separately compensated under DC 6260.  See 38 C.F.R. 
§§ 4.85-4.87, DCs 6100-6210, 6260.  See also Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See also 
Bagwell v. Brown, 9 Vet. App. 337 (1996) (requiring 
consideration of this possible entitlement when, as here, the 
veteran is rated at the highest possible level under the 
applicable DC of the rating schedule and wants a still higher 
rating).  Here, though, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  38 C.F.R. § 4.1; see also VAOPGCPREC 6-96 (Aug. 
16, 1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for the residuals of the right 
tympanoplasty.  And since the preponderance of the evidence 
is against the claim, there is no reasonable doubt to resolve 
in the veteran's favor  38 C.F.R. § 4.3.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for a compensable rating for residuals of a right 
tympanoplasty is denied.  


REMAND

On August 1, 2002, the RO denied the veteran's claims for 
service connection for CAD, an upper back condition, and a 
bilateral foot disability.  He did not timely appeal that 
decision, so it is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

In an August 8, 2003 rating decision, the RO reopened the 
veteran's claims on the basis of new evidence obtained from 
his VA heart, spine, and joint examinations.  He did not file 
new claims for service connection for these claimed 
conditions.  If new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
timely appealed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  The RO reopened the 
veteran's claims without first determining whether this new 
evidence was also material.  Additionally, he was not 
provided notice of what constitutes "new and material" 
evidence.  38 C.F.R. § 3.156.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements require VA to send a 
specific notice letter to the veteran that (1) notifies him 
of the evidence and information necessary to reopen the claim 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  

Thus, the veteran must be advised of the current standard for 
new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) (2007).  The notice should also advise him of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claims, and must 
notify him of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
rating decision on the merits in August 2002.  

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies him of the evidence and 
information necessary to reopen his 
claims (i.e., describes what new and 
material evidence is under the current 
standard in effect since August 29, 2001, 
per the language of 38 C.F.R. § 3.156(a) 
(2007)); (2) notifies him of the evidence 
and information necessary to substantiate 
each element of the underlying service 
connection claims; and (3) notifies him 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  After giving the veteran time to 
respond to this additional Kent notice, 
determine whether there is new and 
material evidence to reopen his claims 
and, if there is, readjudicate the claims 
on their underlying merits, including 
considering any additional evidence 
received since the July 2005 SSOC.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it.  This 
SSOC must discuss whether new and 
material evidence has been submitted to 
reopen the claims.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


